     Case 2:15-cv-02451-CJB-JVM Document 275 Filed 09/18/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

 SECURITIES AND EXCHANGE                                   CIVIL ACTION
 COMMISSION

 VERSUS                                                    NO: 15-2451


 RONALD L. BLACKBURN, ET AL.                               SECTION: “J”(1)

                                       ORDER

      This action is before the Court on limited remand from the U.S. Court of

Appeals for the Fifth Circuit for this Court to address, in the first instance, the issue

of disgorgement in light of Liu v. SEC, 140 S. Ct. 1936 (2020). Accordingly,

      IT IS HEREBY ORDERED that the parties shall submit supplemental

briefing addressing only this issue within 21 days of this Order. The parties shall

limit their briefing to no more than ten pages.

      New Orleans, Louisiana, this 18th day of September, 2020.




                                         CARL J. BARBIER
                                         UNITED STATES DISTRICT JUDGE
